Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 9 have been amended in the response filed 6/29/2021.
Claims 6 and 14 have been cancelled.
Claims 2-5, 7-8, 10-13, and 15 remain in a previous presentation.
Claims 1-5, 7-13, and 15 are currently pending and considered below.

Response to Applicant’s Arguments
Applicant’s arguments, filed on 06/29/2021, with respect to the 35 USC § 101 rejection of Claims 1-5, 7-13, and 15 have been considered but are not persuasive. 
Applicant’s argues that the limitation of “instructions for annotating text segments of the medical reports using one or more of natural language processing (NLP) and regular expressions to associate to text segments with clinical concepts defined in a medical ontology,” does not recite a mental process because “because their broadest reasonable interpretation requires storage within a computer” and it “require[s] [the] use of a computerized display, a GUI.” The argument is not persuasive because the claimed GUI merely recites a generic component to perform basic computer functions, such as displaying medical information. In addition, the argument that annotating notes requires computer storage is not persuasive. Just because the BRI of a term can include a limitation does not mean the limitation should be read into the claims. And even if the claims did require storage, storage is a generic component to perform basic computer functions. 

Applicant’s argument that the display represents a practical application has been considered, but it not persuasive. Applicant argues that the claims are integrated into a practical application because the claims effect “a particular treatment or prophylaxis for a disease or medical condition.” However, the Applicant includes no arguments or reasons why this is the case. Importantly, the specification does not discuss how the claimed system could not perform the claimed functions before the invention. See, e.g., MPEP 2106.04(a); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313, 1316 (Fed. Cir. 2016). Furthermore, the cited improvement to the visualization tool is directed to the abstract idea and any improvement that results is to the abstract itself, rather than a technological improvement.
Applicant’s argument that the office action fails to show an express statement made by the applicant or court decisions showing that the claimed subject matter is well-understood and conventional is not persuasive. 
At page 5, the Specification states:
The CDW provides an interactive way to explore patient information. Using textual annotation tools such as Natural Language Processing (NLP), regular expressions, and/or deep machine learning, the CDW creates a compact and intelligent view of the freeform textual data spread over different healthcare silos (e.g. databases), thus providing a single interface point integrating these diverse data sources.
computer 100 includes a display 102 and illustrative keyboard 104. More generally, the user input device 104 may include a keyboard, a mouse, trackball or other pointing device, a touchscreen display component of the display 102, or so forth.


The statements show that display for example, is a generic computer component, similar to other generic computer components like a “computer” and a keyboard.” (Present Specification at page 5). 


Claims 1-5, 7-13, and 15 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “A non-transitory storage medium storing instructions readable and executable by an electronic device to perform a method for navigating clinical information using a wheel structure in a graphical user interface,” “instructions for,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).
see, e.g., page 5 of the present Specification: computer 100 includes a display 102 and illustrative keyboard 104. More generally, the user input device 104 may include a keyboard, a mouse, trackball or other pointing device, a touchscreen display component of the display 102, or so forth.
see, also, page 9 of the present Specification: It will be further appreciated that the techniques disclosed herein may be embodied by a non-transitory storage medium storing instructions readable and executable by an electronic data processing device (such as the computer 100) to perform the disclosed techniques. Such a non-transitory storage medium may comprise a hard drive or other magnetic storage medium, an optical disk or other optical storage medium, a cloud-based storage medium such as a RAID disk array, flash memory or other non-volatile electronic storage medium, or so forth.

Well-Understood, Routine, Conventional Activity – for example, the recitation of “instructions for receiving via a user input device operating on the displayed root concepts ring or arc a user selection of an arc segment representing a clinical concept category whereby a user-selected clinical concept category is identified,” and “instructions for receiving via the user input device operating on the displayed children concept ring or arc a user selection of an arc segment representing a clinical concept whereby a user-selected clinical concept is identified” which amounts to receiving or transmitting data over a network, see MPEP 2106.05(d).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories, wherein the plurality of clinical concept categories comprise clinical findings, symptoms, diagnoses, medical procedures, and body structures,” and “the children concept ring or arc including arc segments representing clinical concepts of the user-selected clinical concept category,” and “wherein the timeline corresponds to a course of treatment of a particular disease,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)).

The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Pages 5 and 9 of the Specification  (passage cited above) discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites “storing instructions.”
Receiving or transmitting data over a network, e.g., buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) – similarly, the current invention recites “receiving via the user input device.”

For the reasons set forth in the 35 USC § 101 rejection of claims 1-5, 7-13, and 15 above, the claimed invention is directed to an abstract idea without significantly more. Applicant’s argument is not persuasive. 

Applicant’s arguments and amendments, filed on 6/29/2021, with respect to the 35 USC § 103 rejection of Claims 1-5, 7-13, and 15 have been considered but are not persuasive.
Applicant argues that Sasai fails to teach “instructions for annotating text segments of the medical reports using one or more of natural language processing (NLP) and regular expressions to associate to text segments with clinical concepts defined in a medical ontology” because the “text segments” are not shown. The argument has been considered, but it is not persuasive because natural language processing would necessarily create a text segment. 
Applicant argues that Sasai fails to teach a plurality of clinical concept categories. The argument has been considered, but it is not persuasive because Sasai teaches diagnosis information from a plurality of categories, such as tests conducted, patient attributes (see para. 
Applicant argues that Sasai fails to teach a children concept ring or arc expanding the user-selected clinical concept category. The argument has been considered, but it is not persuasive because Robb has been cited as teaching this limitation. 
Next, Applicant’s arguments with response to “a plurality of clinical concept categories” is not persuasive. Applicant has merely stated, without providing any reasons why, the circular sectors of Robb fail to teach arc segments that correspond to a respective clinical concept categories. 
Lastly, Applicant’s arguments with respect to Colby are unclear. 
For the reasons set forth in the 35 USC § 103 rejection of claims 1-5, 7-13, and 15 above, the references cited in the rejection render amended claims 1-5, 7-13, and 15 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 now recites, “build and display on the GUI a second outwardly expanding region including icons representing clinical concepts or medical reports of a user-selected clinical concept selected via the user input device from the first outwardly expanding region, wherein the icons correspond to a course of treatment of a particular disease and annotating text segments of the medical reports using one or more of natural language processing (NLP) and regular expressions to associate to text segments with clinical concepts defined in a medical ontology.” There does not appear to be support in the Specification for a second outwardly expanding region including icons, wherein the icons correspond to annotating text segments of the medical reports using one or more of natural language processing (NLP) and regular expressions to associate to text segments with clinical concepts defined in a medical ontology. 
Claims 9-13 and 15 are rejected at least due to their dependency from Claim 8. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13, and 15, as can best be understood, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more

Step 1 of the Alice/Mayo Test
Claims 1-5, 7-13, and 15 are within the four statutory categories.  Claims 1-5 and 7-8 are drawn to a CRM, which is within the category of articles of manufacture, and Claims 9-13 and 15 are drawn to an electronic device, which is within the category of machines.  

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claims 1, which is a representative claim for all claims 1-5, 7-13, and 15, which is addressed below for 101 explanation purposes, recites: A non-transitory storage medium storing instructions readable and executable by an electronic device to perform a method for navigating clinical information using a wheel structure in a graphical user interface, the method comprising:
instructions for annotating medical reports by associating clinical concepts with text segments of the medical reports;
instructions for annotating text segments of the medical reports using one or more of natural language processing (NLP) and regular expressions to associate to text segments with clinical concepts defined in a medical ontology;
instructions for building and displaying on a graphical user interface (GUI) a root concepts ring, wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories, wherein the plurality of clinical concept categories comprise clinical findings, symptoms, diagnoses, medical procedures, and body structures;
instructions for receiving via a user input device operating on the displayed root concepts ring or arc a user selection of an arc segment representing a clinical concept category whereby a user-selected clinical concept category is identified;
building and displaying a children concept ring or arc expanding the user-selected clinical concept category and at least partially encircling the root concepts ring or arc, the children concept ring or arc including arc segments representing clinical concepts of the user-selected clinical concept category;
instructions for receiving via the user input device operating on the displayed children concept ring or arc a user selection of an arc segment representing a clinical concept whereby a user-selected clinical concept is identified; and
instructions for building and displaying, adjacent the children concept ring or arc, a timeline comprising arc segments or blocks representing medical reports annotated with the user-selected clinical concept, wherein the timeline corresponds to a course of treatment of a particular disease.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may choose to view clinical information in an arc or ring format. Similarly, the limitation of building and displaying on a graphical user interface (GUI) a root concepts ring, as drafted, under its broadest reasonable interpretation, covers certain methods of organizing human activity which includes managing personal behavior or interactions between people including following rules or instructions. Building and displaying a timeline comprising arc segments or blocks representing medical reports involves a person using user-selected clinical concepts to determine the timeline. Furthermore, such limitations recited in the broad manner set forth in the claim amount to observations/evaluations/judgments/analyses that can be performed in the human mind and therefore constitute (b) “a mental process.”  For instance, a human could building and displaying, adjacent the children concept ring or arc, a timeline comprising arc segments or blocks representing medical reports annotated with the user-selected clinical concept, in their mind. For example, by choosing appropriate medical reports annotated with the user-selected clinical concept. 


Step 2A of the Alice/Mayo Test - Prong Two
A non-transitory storage medium storing instructions readable and executable by an electronic device to perform a method for navigating clinical information using a wheel structure in a graphical user interface, the method comprising:
instructions for annotating medical reports by associating clinical concepts with text segments of the medical reports;
instructions for annotating text segments of the medical reports using one or more of natural language processing (NLP) and regular expressions to associate to text segments with clinical concepts defined in a medical ontology;
instructions for building and displaying on a graphical user interface (GUI) a root concepts ring, wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories, wherein the plurality of clinical concept categories comprise clinical findings, symptoms, diagnoses, medical procedures, and body structures;
instructions for building and displaying on a graphical user interface (GUI) a root concepts ring, wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories;
instructions for receiving via a user input device operating on the displayed root concepts ring or arc a user selection of an arc segment representing a clinical concept category whereby a user-selected clinical concept category is identified;
instructions for  building and displaying a children concept ring or arc expanding the user-selected clinical concept category and at least partially encircling the root concepts ring or arc, the children concept ring or arc including arc segments representing clinical concepts of the user-selected clinical concept category;
instructions for receiving via the user input device operating on the displayed children concept ring or arc a user selection of an arc segment representing a clinical concept whereby a user-selected clinical concept is identified; and
instructions for building and displaying, adjacent the children concept ring or arc, a timeline comprising arc segments or blocks representing medical reports annotated with the user-selected clinical concept, wherein the timeline corresponds to a course of treatment of a particular disease.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, Claims 1-5, 7-13, and 15 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “A non-transitory storage medium storing instructions readable and executable by an electronic device to perform a method for navigating clinical information using a wheel structure in a graphical user interface,” “instructions for,” and “on a graphical user See MPEP 2106.05(f).
see, e.g., page 5 of the present Specification: computer 100 includes a display 102 and illustrative keyboard 104. More generally, the user input device 104 may include a keyboard, a mouse, trackball or other pointing device, a touchscreen display component of the display 102, or so forth.
see, also, page 9 of the present Specification: It will be further appreciated that the techniques disclosed herein may be embodied by a non-transitory storage medium storing instructions readable and executable by an electronic data processing device (such as the computer 100) to perform the disclosed techniques. Such a non-transitory storage medium may comprise a hard drive or other magnetic storage medium, an optical disk or other optical storage medium, a cloud-based storage medium such as a RAID disk array, flash memory or other non-volatile electronic storage medium, or so forth.

Well-Understood, Routine, Conventional Activity – for example, the recitation of “instructions for receiving via a user input device operating on the displayed root concepts ring or arc a user selection of an arc segment representing a clinical concept category whereby a user-selected clinical concept category is identified,” and “instructions for receiving via the user input device operating on the displayed children concept ring or arc a user selection of an arc segment representing a clinical concept whereby a user-selected clinical concept is identified” which amounts to receiving or transmitting data over a network, see MPEP 2106.05(d).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories, wherein the plurality of clinical concept categories comprise clinical findings, symptoms, diagnoses, medical procedures, and body structures,” and “the children concept ring or arc including arc segments representing clinical concepts of the user-selected clinical concept category,” and “wherein the timeline corresponds to a course of treatment of a particular disease,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Pages 5 and 9 of the Specification  (passage cited above) discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites “storing instructions.”
Receiving or transmitting data over a network, e.g., buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) – similarly, the current invention recites “receiving via the user input device.”
Claims 2-5, 7-8 and 10-13, and 15 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “display” feature of dependent Claims 2-4, 7, 8, and 12), storing and retrieving information in memory, and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claims 5, 10, 11, 13 and 15).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-5, 7-13, and 15 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13, and 15, as can best be understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0052126 to Sasai, et al. (“Sasai”) in view of U.S. Patent Publication No. 2014/0184608 to Robb, et al. (“Robb”).
Regarding claim 1, Sasai discloses: 
A non-transitory storage medium storing instructions readable and executable by an electronic device to perform a method for navigating clinical information using a wheel structure in a graphical user interface, the method comprising (para. [0075]: the system includes a program stored on a hard disk and relating to a medical report, such as radiological report information):
instructions for annotating medical reports by associating clinical concepts with text segments of the medical reports (para. [0063]: a report is input, construed as annotating, to a screen with reference to the diagnosis information 210, construed as associating clinical concepts);
instructions for annotating text segments of the medical reports using one or more of natural language processing (NLP) and regular expressions to associate to text segments with clinical concepts defined in a medical ontology; (paras. [0058] and [0111]: the system interprets “data of a natural sentence,” and uses natural language processing of the report data)
instructions for building and displaying on a graphical user interface (GUI) a root concepts (para. [0064]: the diagnosis information DB 210, construed as clinical concept categories, is displayed on a device 30), wherein the plurality of clinical concept categories comprise clinical findings (para. [0126]: the radiological report includes basic findings), symptoms (para. [0060]: attribute information such as an ordered/requested matter), diagnoses (para. [0063]: diagnosis information 210), medical procedures (para. [0060]: a list of tests conducted), and body structures (para. [0060]: a region, such as a body region, to be tested);
instructions for receiving via a user input device operating on the displayed root concepts a user selection of an arc segment representing a clinical concept category whereby a user-selected clinical concept category is identified (paras. [0063] – [0064]: an input, such as a radiological report, is input to the system, and the diagnosis information DB 210, construed as clinical concept categories, is identified);
instructions for building and displaying a children concept expanding the user-selected clinical concept category, the children concept including segments representing clinical concepts of the user-selected clinical concept category (para. [0089]: a report image, construed as a child concept, is created and displayed based on the diagnosis information DB 210, construed as presenting clinical concepts of the user-selected clinical concept category);
instructions for receiving via the user input device operating on the displayed children concept a user selection of an arc segment representing a clinical concept whereby a user-selected clinical concept is identified (para. [0068]: a new radiological report and data indicative of the new radiological report is input, construed as a user selection of an arc segment representing a clinical concept, and the data is added to the diagnosis information DB 210, construed as identifying a clinical concept); and
The method of Sasai discloses a program for clinical support management (Sasai, para. [0075]); and displaying such information (Sasai, para. [0064]). However, the method of Sasai does not explicitly recite a wheel structure in a graphical user interface; wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories; ring or arc including arc segments; a ring or arc at least partially encircling the root concepts ring or arc; instructions for building and displaying, adjacent the children concept ring or arc, a timeline comprising arc segments or blocks representing medical reports annotated with the user-selected clinical concept. 
Robb teaches that it is old and well known in the art of healthcare to include a wheel structure in a graphical user interface (Robb, para. [0033], Fig. 2: the reference teaches a graphic containing inner and outer rings); 
wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories (Robb, para. [0034], Fig. 3A: the arc segments, such as RU and RM, correspond to clinical concept categories, such as lung capacity and tissue type), 
ring or arc including arc segments; a ring or arc at least partially encircling the root concepts ring or arc (Robb, para. [0038] and Fig. 6: the system includes displaying a ring including concentric circles, construed as a ring or arc at least partially encircling the root concepts ring or arc); and 
instructions for building and displaying, adjacent the children concept ring or arc, a timeline comprising arc segments or blocks representing medical reports annotated with the user-selected clinical concept (Robb, paras. [0033] and [0036] - [0038] and Figs. 4B, the system teaches a glyph scheme, which includes developing new arc segments (see, para. [0033]), and the arcs include patient data and associated time points, construed as a timeline comprising arc segments or blocks representing annotated medical reports), wherein the timeline corresponds to a course of treatment of a particular disease (Robb, para. [0038]; Fig. 6: the glyphs represent the state of a lung during a known instance of therapy, which corresponds to a course of treatment for a particular disease, such as asbestos collagen vascular disease see Table 2B). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include a wheel structure in a graphical user interface; wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories; ring or arc including arc segments; a ring or arc at least partially encircling the root concepts ring or arc; and building and displaying, adjacent the children concept ring or arc, a timeline comprising arc segments or blocks representing medical reports annotated with the user-selected clinical concept, as taught by Robb, as a matter of preference and in order to improve user interaction and data display.

Regarding claim 2, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the arc segments represent medical reports annotated with the user-selected clinical concept display at least a portion of a text segment of the medical report that is annotated with the user-selected clinical concept (Sasai, para. [0063]: a report, which contains a text segment, is input, construed as annotating, to a screen with reference to the diagnosis information 210).

Regarding claim 3, the combination of discloses each of the limitations of claim 1 as discussed above. The method of Sasai discloses a program for clinical support management  
Robb teaches that it is old and well known in the art of healthcare that the timeline is displayed as a timeline ring or arc at least partially encircling the children concept ring or arc (Robb, para. [0038] and Fig. 6: the system timeline is displayed on a ring including concentric circles, construed as a timeline encircling a child concept ring).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include the timeline is displayed as a timeline ring or arc at least partially encircling the children concept ring or arc, as taught by Robb, in order to provide additional data to users for clinical decision-making.

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
instructions for receiving via the user input device operating on the timeline a user selection of an arc segment or block representing a medical report whereby a user-selected medical report is identified (Sasai, [0185]: displaying a user selected detail, such as a classification representing a plurality of basic findings); and 
instructions for displaying the user-selected medical report in a pop-up window (Sasai, [0185]: displaying the selected detail in a popup list, construed as a pop-up window).

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the medical reports include radiology reports (Sasai, para. [0075]: the system receives input of a new radiological report).

claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
after building and displaying the children concept ring or arc instructions for expanding the user-selected clinical concept category (Sasai, paras. [0063] – [0064]: a radiological report is input to the diagnosis information DB 210, construed as a clinical concept category), receiving via the user input device operating on the displayed children concept ring or arc a user selection of an arc segment of the children concept ring or arc whereby a user-selected intermediate clinical concept is identified for further expansion (Sasai, para. [0185]: a user select selects a phase, construed as a user selection, causing the selected desired phrase to fill in a blank, construed as a clinical concept for further expansion); and
instructions for building and displaying a children concept ring or arc expanding the user-selected intermediate clinical concept (Sasai, para. [0186]: a sentence model of remarks in a radiological report is displayed in a support template, construed as building and displayed a child concept).
The method of Sasai discloses a children concept expanding the user-selected intermediate clinical concept (Sasai, para. [0186]). However, the method of Sasai does not explicitly recite a user selection of an arc segment; or the concept at least partially encircling the previously displayed children concept ring or arc and including arc segments representing clinical concepts which are sub-concepts of the user-selected intermediate clinical concept. 
Robb teaches that it is old and well known in the art of healthcare to include a user selection of an arc segment (Robb, para. [0033]: a user selects a view of an arc or segment, such as color coding to present orthogonal positions in the volumetric scan that best represent a selected tissue type); and a ring at least partially encircles the previously displayed children concept ring or arc and including arc segments representing clinical concepts which are sub-concepts of the user-selected intermediate clinical concept (Robb, para. clinical concepts, such as lung data, is displayed on a ring including concentric circles, construed as a clinical concepts encircling a child concept ring).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include a user selection of an arc segment; and a ring at least partially encircles the previously displayed children concept ring or arc and including arc segments representing clinical concepts which are sub-concepts of the user-selected intermediate clinical concept, as taught by Robb, in order to improve user interaction and data display.

Regarding claim 8, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
instructions for displaying the children concept with an end terminating in a scroll icon; and (Sasai, para. [0163]: the command display area A10 incudes icons, construed as a scroll icon, for entering a command and constructing a report)
in response to user activation of the scroll icon via the user input device, instructions for scrolling the children concept to display at least one additional segment representing at least one additional clinical concept of the user-selected clinical concept category (Sasai, para. [0163]: the newly constructed report is generated with new report data, construed as least one additional clinical concept). The method of Sasai discloses a children concept expanding the user-selected intermediate clinical concept (Sasai, para. [0186]). However, the method of Sasai does not explicitly recite a ring or arc including an icon for displaying data. 
Robb teaches that it is old and well known in the art of healthcare to include a ring or arc as an arc, a ring or arc in the display including an icon for displaying data (Robb, para. [0033] and Fig. 2: clinical concepts, such as lung data, is displayed on a ring including an icon, which can be selected to display additional data).


Regarding claim 9, Sasai discloses:
An electronic device configured to display medical information including building a root region and outwardly expanding regions, the electronic device comprising (para. [0075]: the system includes a program stored on a hard disk and relating to a medical report, such as radiological report information):
a graphical user interface (GUI) (para. [0070]: the system includes a display);
a user input device (para. [0070]: the system includes a report input device 30, construed as a user input device); and
an electronic processor programmed to (para. [0070]: the system a program stored on a hard disk, which executes the program, construed as an electric processor):
build and display on the GUI a root region including icons representing a plurality of clinical concept categories (para. [0064]: the diagnosis information DB 210, construed as clinical concept categories, is displayed on a device 30, and para. [0163]: the command display area A10 incudes icons, construed as a root region for entering a command and constructing a report), wherein the plurality of clinical concept categories comprise clinical findings (para. [0126]: the radiological report includes basic findings), symptoms (para. [0060]: attribute information such as an ordered/requested matter), diagnoses (para. [0063]: diagnosis information 210), medical procedures (para. [0060]: a list of tests conducted), and body structures (para. [0060]: a region, such as a body region, to be tested);
build and display on the GUI a first outwardly expanding region at least partially surrounding the root region and including icons representing clinical concepts of a user-selected clinical concept category selected via the user input device from the root region (para. [0089]: a report image, construed as a child concept, is created and displayed, construed as built and displayed on a display device, based on the diagnosis information DB 210, and para. [0163]: the command display area A10 incudes icons); and
annotating text segments of the medical reports using one or more of natural language processing (NLP) and regular expressions to associate to text segments with clinical concepts defined in a medical ontology; (paras. [0058] and [0111]: the system interprets “data of a natural sentence,” and uses natural language processing of the report data)
The method of Sasai discloses a program for clinical support management (Sasai, para. [0075]); and displaying such information (Sasai, para. [0064]). However, the method of Sasai does not explicitly recite the first region at least partially surrounding the root region; build and display on the display device a second outwardly expanding region including icons representing clinical concepts or medical reports of a user-selected clinical concept selected via the user input device from the first outwardly expanding region. 
Robb teaches that it is old and well known in the art of healthcare that shaped as a ring (Robb, para. [0033], Fig. 2: rings/concentric circles);
wherein each arc segment of the ring corresponds to a respective clinical concept category of the plurality of clinical concept categories (Robb, para. [0034], Fig. 3A: the arc segments, such as RU and RM, correspond to clinical concept categories, such as lung capacity and tissue type);
the first region at least partially surrounding the root region (Robb, paras. [0033] and [0036] - [0038] and Figs. 4B, 5, and 6: the system teaches a glyph scheme, which includes developing new arc segments (see, para. [0033]), and the rings include concentric circles, construed as at least partially surrounding the root region); and 
build and display on the GUI a second outwardly expanding region including icons representing clinical concepts or medical reports of a user-selected clinical concept selected via the user input device from the first outwardly expanding region (Robb, para. [0038] and Fig. 6: the system teaches arcs including patient data and associated time points, construed as a second outwardly expanding region including icons representing clinical concepts or medical reports), wherein the icons correspond to a course of treatment of a particular disease (Robb, para. [0038]; Fig. 6: the glyphs represent the state of a lung during a known instance of therapy, which corresponds to a course of treatment for a particular disease, such as asbestos collagen vascular disease see Table 2B). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include the first region at least partially surrounding the root region; and build and display on the display device a second outwardly expanding region including icons representing clinical concepts or medical reports of a user-selected clinical concept selected via the user input device from the first outwardly expanding region, as taught by Robb, as a matter of preference and in order to improve user interaction and data display.

Regarding claim 10, the combination discloses each of the limitations of claim 9 as discussed above. The method of Sasai discloses a program for clinical support management (Sasai, para. [0075]); and displaying such information (Sasai, para. [0064]). However, the method of Sasai does not explicitly recite wherein the second outwardly expanding region is a straight, vertical timeline of icons representing medical reports. 
Robb teaches that it is old and well known in the art of healthcare to include the second outwardly expanding region is a straight, vertical timeline of icons representing medical reports (Robb, para. [0038] and Fig. 6: the system teaches arcs including patient data and associated time points, construed as a timeline comprising arc segments or blocks representing annotated medical reports).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include the second outwardly expanding region is a straight, vertical timeline of icons representing medical reports, as taught by Robb, in order to improve user interaction and data display.

Regarding claim 11, the combination discloses each of the limitations of claim 9, as discussed above. The method of Sasai discloses a program for clinical support management (Sasai, para. [0075]); and displaying such information (Sasai, para. [0064]). However, the method of Sasai does not explicitly recite wherein the second outwardly expanding region is a curved timeline of icons representing medical reports, the curved timeline at least partially surrounding the second outwardly expanding region. 
Robb teaches that it is old and well known in the art of healthcare to include the second outwardly expanding region is a curved timeline of icons representing medical reports, the curved timeline at least partially surrounding the second outwardly expanding region (Robb, para. [0038] and Fig. 6: the system teaches arcs including patient data and associated time points, construed as a timeline comprising arc segments or blocks representing annotated medical reports).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include the second outwardly expanding region is a curved timeline of icons representing medical reports, the curved timeline at least partially surrounding the second outwardly expanding region, as taught by Robb, in order to improve user interaction and data display.

claim 12, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses:
wherein the second outwardly expanding region includes an icon representing a medical report by displaying in the icon a text segment of the medical report that is annotated with the user-selected clinical concept (Sasai, para. [0063]: a report, which contains a text segment, is input, construed as annotating, to a screen with reference to the diagnosis information 210, and para. [0163]: the command display area A10 incudes icons)

Regarding claim 13, the combination discloses each of the limitations of claim 9 as discussed above. The method of Sasai discloses a program for clinical support management (Sasai, para. [0075]); and displaying such information (Sasai, para. [0064]). However, the method of Sasai does not explicitly recite wherein the first outwardly expanding region is ring or arc region. 
Robb teaches that it is old and well known in the art of healthcare to include the first outwardly expanding region is ring or arc region (Robb, para. [0038] and Fig. 6: the system timeline is displayed on a ring including concentric circles, construed as a timeline encircling a child concept ring).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include the first outwardly expanding region is ring or arc region, as taught by Robb, in order to improve user interaction and data display.

Claim 15, as can best be understood, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0052126 to Sasai, et al. (“Sasai”) in view of U.S. Patent Publication No. 2014/0184608 to Robb, et al. (“Robb”) in further view of U.S. Patent Publication No. 2009/0299645 to Colby, et. al., (“Colby”). 

claim 15, the combination discloses each of the limitations of claim 9, as discussed above. The method of Sasai discloses a program for clinical support management (Sasai, para. [0075]); and displaying such information (Sasai, para. [0064]). However, the method of Sasai does not explicitly recite wherein the root region comprises a square region. 
Colby teaches that it is old and well known in the art of healthcare to include the root region comprises a square region (Colby, paras. [0414]: data can be displayed as squares, construed as a measurements interface).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the root region comprises a square region, as taught by Colby, in order to improve user interaction and data display.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686